Exhibit 10.1

Amended Schedule to the Forms of

Indemnification Agreement

Sunoco, Inc. has entered into Indemnification Agreements with the directors,
executive officers, trustees, fiduciaries, employees or agents named below:

 

Employee                                   

Date of Agreement

     Elizabeth G. Bilotta   June 30, 2010   Vincent J. Brigandi, Jr.   June 30,
2010   Michael J. Colavita   March 1, 2012   Robert N. Deitz   December 2, 2009
  Stacy L. Fox   March 1, 2010   Marilyn Heffley   December 2, 2009   Joseph P.
Krott   March 4, 2004   Brian P. MacDonald   August 10, 2009   Marie A. Natoli  
March 3, 2006   Robert W. Owens   March 4, 2004   John D. Pickering   May 5,
2011   Thomas J. Scargle   July 2, 2009   Charmian Uy   December 3, 2009  
Dennis Zeleny   January 20, 2009   Robert M. Aiken, Jr.*   February 1, 1996  
Anne-Marie Ainsworth*   November 2, 2009   Robert H. Campbell*   February 1,
1996   John F. Carroll*   March 4, 2004   Terence P. Delaney*   March 4, 2004  
Michael H. R. Dingus*   March 4, 2004   John G. Drosdick*   March 4, 2004   Lynn
L. Elsenhans*   August 8, 2008   Bruce G. Fischer*   March 4, 2004   Jack L.
Foltz*   February 1, 1996   David E. Knoll*   February 1, 1996   Deborah M.
Fretz*   September 6, 2001   Peter J. Gvazdauskas*   February 4, 2009  
Frederick A. Henderson*   September 1, 2010   Michael J. Hennigan*   February 2,
2006   Thomas W. Hofmann*   March 4, 2004   Vincent J. Kelley*   February 2,
2006   Michael S. Kuritzkes*   March 4, 2004   Michael J. McGoldrick*   March 4,
2004   Joel H. Maness*   March 4, 2004   Christopher J. Minnich*   June 1, 2009
  Ann C. Mulé*   March 4, 2004   Paul A. Mulholland*   March 4, 2004   Rolf D.
Naku*   March 4, 2004   Alan J. Rothman*   March 4, 2004   Bruce D. Rubin*  
October 15, 2008   Malcolm I. Ruddock, Jr.*   February 1, 1996   David C.
Shanks*   February 17, 1997   Sheldon L. Thompson*   February 1, 1996   Michael
J. Thomson*   May 30, 2008   Ross S. Tippin, Jr.*   March 4, 2004   Charles K.
Valutas*   March 4, 2004  



--------------------------------------------------------------------------------

Director                                            

Date of Agreement

      Chris C. Casciato    July 1, 2010    Irene Chang-Britt    November 30,
2011    William H. Easter, III    November 30, 2011    Gary W. Edwards    May 1,
2008    Ursula O. Fairbairn    March 4, 2004    John P. Jones, III    September
8, 2006    James G. Kaiser    March 4, 2004    John K. Wulff    March 8, 2004   
Raymond E. Cartledge**    September 6, 2001    Robert E. Cawthorn**    February
1, 1996    Robert J. Darnall**    March 4, 2004    John G. Drosdick**    March
4, 2004    Mary J. Evans**    September 6, 2001    Thomas P. Gerrity**    March
4, 2004    Rosemarie B. Greco**    March 4, 2004    Robert D. Kennedy**   
September 6, 2001    Richard H. Lenny**    February 8, 2002    Norman S.
Matthews**    September 6, 2001    R. Anderson Pew**    March 4, 2004    William
B. Pounds**    February 1, 1996    G. Jackson Ratcliffe**    March 4, 2004   
John W. Rowe**    March 4, 2004   

 

* In a different position or no longer with the Company

** No longer serving on the Board

 

Page 2 of 2